Citation Nr: 0825394	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-38 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant, L.C.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in November 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's June 2008 Board hearing, he submitted new 
evidence directly to the Board.  This evidence included a 
November 13, 2007, opinion letter from James J. Wellman, M.D.  
The veteran was advised of his right to waive RO 
consideration of the new evidence, but he declined to waive 
that right.  Consequently, the Board must remand the claim to 
the RO so that it can review the new evidence and 
readjudicate the claim accordingly.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Moreover, the Board notes that the veteran has not been 
afforded a VA examination or opinion regarding the etiology 
of his sleep apnea.  If, after reviewing the newly submitted 
evidence, the RO again denies the claim, then it would appear 
that a VA examination with opinion will be necessary to fully 
assist the veteran in light of the new medical evidence.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since the issue needs to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should review all newly 
received evidence and determine if 
service connection for sleep apnea is 
warranted.   

     If the RO continues the denial, then 
the veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's seep apnea.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records 
(including the November 13, 2007, opinion 
letter from James J. Wellman, M.D.); the 
medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked to opine whether 
it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's sleep apnea began during or is 
causally linked to any incident of 
service, to include a head and back 
injury sustained during service.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for sleep apnea 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




